Citation Nr: 0021971	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
veteran's residuals of gunshot wounds to the sacral area.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

During his June 2000 VA Travel Board hearing before the 
undersigned Board member, the veteran indicated that he 
wished to claim service connection for a cervical spine 
disability.  This claim is thus referred back to the RO for 
appropriate action.


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's current degenerative disc disease of the lumbar 
spine and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, to include as 
secondary to the veteran's residuals of gunshot wounds to the 
sacral area, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine, to include as secondary to 
his residuals of gunshot wounds to the sacral area, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In other words, the Board finds that this claim is 
plausible and capable of substantiation.  The Board has based 
this initial finding on a July 1997 statement from James 
Leonard, D.O., who indicated a relationship between the 
veteran's current "back pain" and an in-service injury.  
For reasons detailed below, however, the Board will defer a 
decision on the merits of this claim.  


ORDER

The claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, to include as 
secondary to the veteran's residuals of gunshot wounds to the 
sacral area, is initially found to be well grounded.


REMAND

In reviewing the claims file, the Board observes that in July 
1996 the veteran underwent a VA examination with an examiner 
who had reviewed the veteran's claims file and determined 
that there was no correlation between his service-connected 
residuals of gunshot wounds and his lumbar degenerative disc 
disease, and that the degenerative disc disease was not at 
least as likely as not to have been incurred as a result of 
an in-service fall from the side3 of a mountain.  Subsequent 
to that report, however, the RO received the aforementioned 
July 1997 letter from Dr. Leonard, who cited several previous 
radiological studies of the veteran's low back and opined 
that "[b]y the history you have been giving me, it would 
appear that [the reported in-service injury] clearly was the 
incident that caused the onset of your back pain which you 
have dealt with since then."  Nevertheless, it is unclear 
from this statement what disorder Dr. Leonard was referring 
to in discussing "back pain" and whether Dr. Leonard had an 
opportunity to review the entire claims file, as did the VA 
physician who examined the veteran in July 1996.  

The Board also notes that pertinent medical evidence has been 
added to the claims file subsequent to the issuance of the 
RO's November 1997 Statement of the Case.  The RO has not 
issued a Supplemental Statement of the Case in response.  See 
38 C.F.R. §§ 19.9, 19.31 (1999).  In March 2000, the veteran 
underwent an L4-L5 microdiskectomy.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his current lumbar 
spine disability.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner should be asked to review 
the claims file in conjunction with the 
examination.  All necessary tests and 
studies should be conducted, including x-
rays of the lumbar spine.  Based on a 
review of the claims file and the 
examination, the examiner should be 
requested to offer an opinion with 
supporting rationale as to (1) whether it 
is at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
degenerative disc disease of the lumbar 
spine is related to service, and if not, 
(2) whether it is at least as likely as 
not that the veteran's degenerative disc 
disease of the lumbar spine, or 
aggravation thereof, is proximately due 
to or the result of his service-connected 
residuals of gunshot wounds to the sacral 
area.  

2.  The RO should then adjudicate the 
veteran's claim of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine, to include as 
secondary to his residuals of gunshot 
wounds to the sacral area.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case addressing the 
evidence added to the record since the 
November 1997 Statement of the Case, and 
be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 


- 5 -


